GUIDRY, Judge,
concurring.
I agree with the majority that the trial court correctly held it was without jurisdiction over the subject matter. However, in any event, I conclude that plaintiffs petition fails to state a cause of action which circumstance may be noticed by this court on its own motion. LSA-C.C.P. Article 927.
Plaintiff has filed an action seeking to disavow paternity of the minor child, Zachary Clayton Hough. Accepting the allegations of plaintiff’s petition as true, this child is the presumed legitimate child born of the marriage between Rita Lenore Holloway and Marshall Vernon Hough. Our law affords the remedy of disavowal of paternity, under such circumstances, only to the husband of the mother or his heirs or legatees (LSA-C.C. Art. 187) and then only if suit is filed within the time limit fixed by LSA-C.C. Articles 189 or 190.